  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


MARC BURNS,                    )
                               )
     Plaintiff,                )
                               )        CIVIL ACTION NO.
     v.                        )         3:17cv636-MHT
                               )              (WO)
BANK OF AMERICA, N.A. and      )
CARRINGTON MORTGAGE            )
SERVICES, LLC,                 )
                               )
     Defendants.               )

                          JUDGMENT

    Upon consideration of plaintiff Marc Burns’s motion

to dismiss Carrington Mortgage Services, LLC only (doc.

no. 45), it is ORDERED that the motion is granted, and

plaintiff Burns’s claims against defendant Carrington

Mortgage Services, LLC are dismissed with prejudice,

with the parties to bear their own costs.               Defendant

Carrington Mortgage Services, LLC is terminated as a

party to this action.

    The clerk of the court is DIRECTED to enter this

document   on   the   civil   docket   as   a   final    judgment
pursuant   to   Rule   58   of   the   Federal   Rules   of   Civil

Procedure.

    This case is not closed.

    DONE, this the 15th day of May, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
